207 F.3d 988 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Reginald Miles,    Defendant-Appellant.
No. 99-2571
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 19, 2000Decided March 29, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 107--Joan B. Gottschall, Judge.
Before Bauer, Cudahy, and Evans, Circuit Judges.
Bauer, Circuit Judge.


1
A jury convicted Reginald  Miles of attempted armed bank robbery and using  a firearm during the commission of a violent  crime. The district court sentenced Miles to  mandatory life imprisonment for the attempted  bank robbery and a consecutive sentence of sixty  months in prison for carrying a gun during the  attempted robbery. On appeal, Miles challenges   two evidentiary rulings. We affirm.

I.  Background

2
On February 9, 1998, Reginald Miles walked into  the Midland Federal Savings Bank in Chicago,  Illinois and approached one of the tellers. Miles  initially told the teller that he wanted to open  a new account, but then drew a gun and exclaimed  "this is a robbery, nobody move!" Miles pointed  his gun at bank security guard Keith Contant, who  was standing 25 to 35 feet away from him. Contant  responded by drawing his own gun and firing  several shots at Miles. Bank employees  immediately sought shelter from the gunfire  underneath counters and desks; one employee  activated an alarm. During this shoot-out, Miles  backed towards the bank's exit and then fell to  the floor. When Contant saw Miles drop, he  concluded that one of his shots must have struck  Miles and stopped firing his gun. While Contant  went to see whether the bank employees were  injured, Miles got up and left the bank.


3
Outside of the bank, several bystanders on the  sidewalk watched Miles exit the bank and limp  north on California Avenue. These witnesses  noticed that Miles was wearing a black coat, a  black knit cap, and carrying a gun. They also saw  that Miles had blood on his leg as he stumbled  towards an alley north of the bank. When he  reached the alley, Miles met a two-tone blue  station wagon driven by an African-American male.  Witnesses noticed that the station wagon had a  large dent in the rear and no license plates.  Miles went to the passenger side of the car and  got in the blue station wagon. The car then sped  away from the scene.


4
A day or two after the attempted bank robbery,  Miles called his probation officer and said that  he could not keep an appointment for a drug test  because he had been shot.1 Miles told his  probation officer that he had been kidnapped in  a case of mistaken identity and was shot during  the kidnapping. The next day, Miles' probation  officer saw a newspaper article about the  attempted bank robbery and called the FBI because  she suspected that Miles may have committed the  crime. She told the FBI where Miles lived and  provided the agents with his photograph.


5
FBI agents went to Miles' residence and spotted  a vehicle that matched the descriptions of the  getaway car provided by eyewitnesses. An  investigation revealed that the car was  registered to Miles. The FBI agents photographed  Miles' automobile and showed the pictures to  witnesses who identified the car as the one they  had seen the day of the attempted robbery.


6
When agents arrived at Miles' residence to  arrest him, they found Miles on crutches  attempting to escape through the back door. A  search of Miles' home turned up articles of  clothing that matched the descriptions of the  clothes worn by the bank robber. The agents also  discovered papers from Gary Methodist Hospital in  Gary, Indiana indicating that a person named  Richard Eagan received medical treatment for  gunshot wounds on February 9, 1998--the day of  the attempted robbery. The agents searched Miles'  station wagon and found blood on the seat covers  and seat cushions. The search of the car also  produced a black leather jacket with blood on it.  DNA analysis of the blood found in the car and on  the jacket confirmed that it was Miles' blood.


7
When FBI agents arrested him, Miles had gunshot  wounds in his lower extremities and a bullet  still lodged in his left leg just above his knee.  After his arrest, Miles was arraigned and held in  prison pending trial. Several weeks after his  arrest and incarceration, prison doctors removed  the bullet from Miles' leg and preserved it as  evidence.


8
At trial, government ballistics expert Steven  Casper testified that the bullet recovered from  Miles' leg was fired from bank security guard  Contant's gun. Casper stated that the "general  rifling characteristics" left on a spent bullet  show the make and model of gun that fired the  bullet. Because these "general rifling  characteristics" can only identify the make and  model of gun that fired the bullet, they will be  the same for hundreds of firearms. However,  Casper explained that in addition to acquiring  "general rifling characteristics," every gun  imprints its own unique pattern of scratch marks  or "striations" on each bullet that is fired from  that particular gun. By analyzing these unique  fingerprint-like "striations" on the bullet taken  from Miles' leg, and comparing them to striations  on test bullets fired from Contant's gun, Casper  determined that the bullet from Miles' leg had  been fired from the bank security guard's gun.


9
Miles testified in his own defense and denied  being the man who attempted to rob the bank.  According to Miles, on the day of the robbery he  and a friend had driven to Gary, Indiana to look  for jobs. They stopped at a store so Miles'  friend could buy cigarettes and Miles waited in  the parking lot. Miles said that while he was in  the parking lot, two strange men approached him  and kidnapped him at gunpoint in "a case of  mistaken identity." Miles tried to convince the  kidnappers that he was not the man they were  looking for, and even showed them his state  identification to prove it. The kidnappers told  Miles they planned to kill him anyway. Miles  testified that during a scuffle in the back seat,  he managed to kick the car door open and escape.  The kidnappers, however, shot Miles from point  blank range and then drove away.


10
Miles claimed that after the kidnappers left,  he crawled down the street bleeding until a car  stopped to pick him up. Miles testified that this  car had plastic seat covers and that its driver  took him to Gary Methodist Hospital in exchange  for five dollars. When he arrived at the  hospital, Miles used the false name Richard Eagan  because he feared that his probation officer  might learn that he had left Illinois without  permission. Miles said that he received treatment  for his gunshot wounds, but doctors were unable  to remove the bullet from his left leg.


11
After doctors released him from the hospital,  Miles said that he took a taxi from Gary, Indiana  to his home in Chicago. Miles testified that  shortly after he arrived home, he decided to go  back to the hospital and asked a friend to drive  him. Miles entered the passenger side of his  station wagon to return to the hospital, but the  car did not start, so he abandoned the trip.  According to Miles' testimony, this is how his  blood got on the seats and cushions of his car.  Finally, Miles called the government's ballistics  expert a "liar" and denied that the bullet in his  leg was fired from Contant's gun.


12
The jury did not believe Miles' story; they  convicted him of attempted armed bank robbery in  violation of 18 U.S.C. sec. 2113(a) and (d). The  jury also found him guilty of using a firearm  during the commission of a violent crime in  violation of 18 U.S.C. sec. 924(c)(1). Because  Miles had at least three prior convictions for  violent crime, the district court sentenced him  to mandatory life imprisonment for the attempted  armed bank robbery under 18 U.S.C. sec. 3559(c).  The district court also imposed a consecutive  sixty-month sentence for using a firearm during  the commission of a violent crime. Miles filed a  timely notice of appeal and now challenges two of  the district court's evidentiary rulings.

II.  Analysis

13
Like all evidentiary challenges, we review the  district court's rulings in this case for abuse  of discretion. "The district court's decision  must strike us as fundamentally wrong for an  abuse of discretion to occur." Anderson v. United  Parcel Serv., 915 F.2d 313, 315 (7th Cir. 1990).


14
The first evidentiary ruling about which Miles  complains relates to the government's ballistics  expert, Steven Casper. While Casper was comparing  the bullet from Miles' leg to the test bullets  fired from Contant's gun, he kept handwritten  notes to record his findings. The government  provided Miles' lawyer with a copy of these  notes, but this copy was illegible because it had  been faxed and photocopied. In addition to his  handwritten notes, Casper also prepared a brief  final report, documenting his conclusion that the  bullet from Miles' leg had been fired by  Contant's gun. Unlike Casper's notes which were  handwritten and illegible, his final report was  typed and Miles' lawyer had a legible copy.


15
During the prosecution's case, Miles' attorney  thoroughly cross-examined Casper about his notes  and his final report. Defense counsel established  that Casper's final report contained only one  sentence which summarily concluded that Contant's  gun fired the bullet taken from Miles' leg. As  for Casper's notes, Miles' lawyer got Casper to  admit that his notes contained some recorded  measurements of groove impressions on the test  bullets that were not identical to those on the  bullet taken from Miles' leg.2


16
While he was testifying for the prosecution,  Casper had his original (and quite legible) notes  in his possession on the witness stand; however,  neither Casper nor the government volunteered to  give those original notes to Miles' lawyer, nor  were they requested by the lawyer. After he  finished testifying, Casper left the jurisdiction  and took his original notes with him. Miles'  attorney did not issue a subpoena to acquire  Casper's original notes nor did he ask to re-call  Casper to the stand.


17
During the defense case, Miles' attorney sought  to admit into evidence Casper's final report and  the copy of illegible handwritten notes which  showed the measurement discrepancies between the  bullet from Miles' leg and the test bullets.  Miles wanted to show the jury Casper's final  report because he believed that the report's  brevity and conclusory nature would undermine its  reliability in the jury's mind. Similarly,  defense counsel asked to let the jury view  Casper's handwritten notes so they could see the  documented discrepancies between the groove  impression measurements on the test bullets and  those on the bullet from Miles' leg.


18
The district court denied Miles' requests and  excluded both documents. Judge Gottschall refused  to admit the notes since they were illegible and  because they were cumulative as Casper had  previously testified to the discrepancies in  groove measurements. Judge Gottschall did,  however, permit the defense to illustrate those  measurement discrepancies by using a written  chart during closing argument. The district court  excluded Casper's final report because it was  based on Casper's handwritten notes which were  not admitted into evidence. Judge Gottschall also  reasoned that since Casper was not there to  explain any after-the-fact discrepancies the  defense might point out, it would be unfair to  admit the report.


19
Although the trial court never expressly  mentioned the precise basis for excluding these  two documents from evidence, a full and fair  reading of the record illustrates that the  documents were precluded under Rule 403 of the  Federal Rules of Evidence. Rule 403 provides  that:


20
Although relevant, evidence may be excluded if  its probative value is substantially outweighed  by the danger of unfair prejudice, confusion of  the issues, or misleading the jury, or by  considerations of undue delay, waste of time, or  needless presentation of cumulative evidence.


21
Fed. R. Evid. 403. "Our decisions have emphasized  that most relevant evidence is, by its very  nature, prejudicial, and that evidence must be  unfairly prejudicial to be excluded." United  States v. Pulido, 69 F.3d 192, 201 (7th Cir.  1995). Evidence is unfairly prejudicial "if it  will induce the jury to decide the case on an  improper basis . . . rather than on the evidence  presented." Id. A district judge's discretionary  exclusion or "admission of evidence under Rule  403 of the Federal Rules of Evidence is entitled  to special deference." United States v. Bradley,  145 F.3d 889, 892 (7th Cir. 1998).


22
We find the district judge's exclusion of these  documents to be well within the bounds of her  discretion. As the district court pointed out,  Casper testified at length concerning the  contents of both documents during direct and  cross-examination. Thus, the facts in both of  these documents were already a part of the record  through Casper's testimony. Introducing the  underlying documents would have served no purpose  other than to repeat the testimony given by  Casper. Since these documents "add[ed] very  little to the probative force of the other  evidence in the case," Judge Gottschall properly  exercised her discretion when she excluded them  as cumulative. See United States v. Kizeart, 102  F.3d 320, 325 (7th Cir. 1996); United States v.  Williams, 81 F.3d 1434, 1443 (7th Cir. 1996).


23
Miles' second evidentiary argument pertains to  a ruling that limited the scope of his cross-  examination of security guard Keith Contant. When  Chicago Police arrived to the scene of the  attempted robbery, they interviewed Contant and  learned that he had not registered his gun with  the City of Chicago pursuant to a local  ordinance. The City subsequently filed a  complaint against Contant for violating the gun  registration ordinance and Contant received a  one-month suspended sentence for the violation.  Anticipating that Miles may try to use this  information to impeach Contant's credibility at  trial, the government filed a pre-trial motion in  limine seeking to preclude Miles from cross-  examining Contant about the ordinance violation.  Judge Gottschall granted the government's motion  and Miles now claims that the ruling was a  mistake because the ordinance violation  constituted proper impeachment material under  Rule 608(b) of the Federal Rules of Evidence.


24
Under Rule 608(b), "a witness's specific  instances of conduct may only be raised on cross-  examination if they are probative of truthfulness  or untruthfulness," United States v. Manske, 186  F.3d 770, 774 (7th Cir. 1999), and if the  probative value of the evidence outweighs any  unfairly prejudicial effect. United States v.  Saunders, 166 F.3d 907, 920 (7th Cir. 1999). The  purpose behind the Rule "is to allow a party to  attempt to cast doubt on a witness's reliability  for telling the truth." Varhol v. National R.R.  Passenger Corp., 909 F.2d 1557, 1567 (7th Cir.  1990) (en banc). Some instances of conduct  plainly relate to a witness's truthfulness or  untruthfulness. For example, we observed in  Varhol that "[a]cts involving fraud or deceit"  clearly cast doubt on a witness's truthfulness.  Id. In contrast, other behavior may be obviously  criminal, but not inherently connected to a  witness's honesty or dishonesty. Thus, in Varhol  we pointed out that crimes such as "murder,  assault, [and] battery" may be probative of  violence, but they do not normally bear on a  witness's reliability for telling the truth. Id.


25
In United States v. Manske, we had to decide  whether Rule 608(b) allowed cross-examination  concerning a witness's threats of violence which  were intended to influence the truthfulness of  other people's testimony against him. 186 F.3d at  774. In determining whether this conduct was  probative of truthfulness or untruthfulness, we  adopted the view that "'behavior seeking personal  advantage by taking from others in violation of  their rights reflects on veracity.'" Id. (quoting  Christopher B. Mueller & Laird C. Kirkpatrick,  Federal Evidence, 154 (2d ed. 1994)). We also  observed that while "the specific instance of  conduct may not facially appear relevant to  truthfulness, closer inspection [may] reveal that  it bears on that issue." Manske, 186 F.3d at 775.  Thus, applying this flexible approach and  considering all of the facts surrounding the  proffered evidence, we held that "threatening to  cause physical harm to a person who proposes to  testify against you is . . . probative of  truthfulness." Id.


26
In this case, Miles insists that the district  court should have allowed him tocross-examine  Contant about his failure to register his gun  with the City because this act is probative of  Contant's untruthfulness. We disagree with Miles  and conclude that Judge Gottschall correctly  refused to let Miles cross-examine Contant about  his failure to register his gun.


27
Although Contant's conduct did violate a City  ordinance, the failure to register his gun does  not necessarily implicate fraud, deceit, or  dishonesty. There is nothing in the record to  suggest that Contant had any deceptive intent.  The undisputed facts show that Contant had  purchased the gun nine years earlier as part of  his official police equipment while he was  employed as a police officer for the City of  Bridgeview, Illinois. When questioned by Chicago  Police on the day of the robbery attempt, Contant  had in his possession a valid Illinois Firearm  Owners Identification card. Contant also produced  a valid gun registration card issued by the  Illinois Department of Regulation which  authorized him to carry his gun as an employee of  the bank. These facts strongly indicate that  Contant's failure to register his gun with the  City was an oversight rather than a deceitful act  which would bear on his truthfulness. We  therefore find that Judge Gottschall did not  abuse her discretion when she prohibited Miles  from questioning Contant about his failure to  register his gun with the City.

III.  Conclusion

28
For the foregoing reasons, we affirm  the  decisions of the district court.



Notes:


1
 Miles was on probation for an armed bank robbery.  If intended as a rehabilitative tool, the  probation was a marked failure.


2
 Casper went on to explain, however, that these  differing measurements were of the gun's "general  rifling characteristics" rather than the far more  detailed "striations" which are unique to a  particular firearm. Casper said that these minor  differences in "general rifling characteristics"  are to be expected and did not alter his  conclusion that Contant's gun had fired the  bullet recovered from Miles' leg.